DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed 3/1/2022 has been entered. 
Claims 21, 22, 24, and 25 remain pending.
Claim 26 is new and now also pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The following claim language lacks antecedent basis within the specification:
Claim 26:
-line 3, “a instrument drive interface”

The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01 (o)) and the terms listed above do not have such support within the specification. While one can speculate what each feature listed above is referring to, the specification does not render the meaning of each claim term apparent. Applicant' s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations. Further, in this instance, the term “instrument drive interface” would appear to be referring to “tool holder 330” (see Para. 0205) but this is not readily apparent. 
Per MPEP § 2173.03: “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the 


Claim Objections
Claim 22, 25, and 26 are objected to because of the following informalities:  
-Claim 22, lines 28-29, “open configuration” would be better recited as “unclamped configuration”.
-Claim 25, line 14, “configured to operably engaged” would be better recited as “configured to be operably engaged”.
-Claim 26, line 16, “releasably disengageable” would be better recited as “releasably engageable” as “disengageable” is not a term found in the English dictionary.  
  Appropriate correction is required.


Claim Interpretation
Note: the terms "manually-actuated" will be interpreted in light of the description given in Paragraph 0216 of applicant's specification. Paragraph 0216 describes the terms as “actions taken by the clinician which result in control motions that are 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Yates (US PGPUB 2011/0288573), in view of Smith (US PGPUB 2009/0057369).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). 
Further, Yates (US PGPUB 2011/0288573) also qualifies as prior art under another subsection of pre-AIA  35 U.S.C. 102, and therefore, cannot be disqualified as prior art under pre-AIA  35 U.S.C. 103 (c). 
Applicant may overcome the applied art either by a showing under 37 CFR 1.132 that the invention disclosed therein was derived from the inventor of this application, and is therefore, not the invention “by another,” or by antedating the applied art under 37 CFR 1.131(a).


Regarding Claim 26, Yates discloses a surgical stapling instrument (2300; Figure 92) for use with a robotic surgical system (1000; Figure 71) including a robotic arm (1106; Figure 72; see Para. 0267) which includes a plurality of motors (see motors which drive 1272; Figure 76; Para. 0288 describes “rotary output motion form the robotic system” which would originate from motors) and a instrument drive interface (1270) including a plurality of rotary output members (drive elements 1271) that are selectively rotatable in response to inputs from a control unit (master controller 1001,1003; Figure 71; Para. 0267) of the robotic surgical system (1000; see Para. 0267), wherein the surgical stapling instrument (2300) comprises: 
an elongate tube (2308; Figure 92); 
an end effector (2312) configured to perform a plurality of end effector functions(i.e. clamping, cutting, stapling, articulating, etc.), wherein one of the plurality of end effector functions comprises moving between a unclamped configuration and a clamped configuration (Para. 0281), and 
wherein the end effector (2312) comprises: 
a jaw (2322) comprising a channel (2322); 
a replaceable staple cartridge (2334) positioned in the channel (2322; Para. 0281); and 
an anvil (2324; Para. 0281); 
a drive interface (1230; Figures 76, 92) operably engageable with the instrument drive interface (1270) of the robotic arm (1106; see Paras. 0267-0268); 
a tool mounting portion (2460) that is releasably disengageable from the robotic arm (1106 via 1230; see Paras. 0267-0268 and 0290), wherein the tool mounting as it can be assumed the plate of Figure 96 comprises such rotatable bodies as well) and two rotatable shafts (2340, 2440 and drive shafts of corresponding gears 2472, 2491, 2483; see Figure 96) supported by the tool mounting portion (2460), wherein each the rotatable driven member (1304) is configured to be operably coupled to an independent motor from the plurality of motors (i.e. motors driving 1271,1272; Figure 76; Para. 0288) within the robotic arm (1106), and wherein each rotatable driven member (1304) is configured to drive a different one of the plurality of end effector functions via a different one of the two rotatable shafts (Paras. 0288-0290 describe engagement between discs/interface members 1304 and drive gears of associated drive assemblies of the drive interface; further note the tool 1200 of Figures 75, 82-85 also have several drive assemblies with corresponding drive shafts engaged with the interface members 1304); and
a firing member (2332; Figures 93-95) comprising a first lateral projection that engages the jaw (2322) and a second lateral projection that engages the anvil (2324) when the firing member (2332) is advanced to an advanced position, wherein the end effector (2312) cannot be moved into the unclamped configuration when the firing member is in the advanced position(see “Annotated View of Figure 94” below; see Para. 0271 which describes the retraction of the knife/coupling member prior to opening; it is noted that the projections as depicted prevent the end effector from opening unless it is retracted as this is a well-known feature in the art).

    PNG
    media_image1.png
    176
    256
    media_image1.png
    Greyscale

Annotated View of Figure 94
However, Yates fails to explicitly disclose a secondary manually-actuated rotary retraction actuator comprising a tooth, wherein the secondary manually-actuated rotary retraction actuator is selectively coupleable with only one of the two rotatable shafts and is rotatable to drive the one rotatable shaft in a retraction direction, and wherein rotation of the secondary manually-actuated rotary retraction actuator induces retraction of the firing member from the advanced position.
Attention can be brought to the teachings of Smith. Smith teaches a self-powered surgical instrument with a manual release assembly (1800; Figure 46) that comprises a secondary manually-actuated rotary retraction actuator (lever 1810) comprising a tooth (pawl 1870 and/or boss 1814 can both be viewed as a “tooth”), wherein the secondary manually-actuated rotary retraction actuator is selectively coupleable with only a rotatable drive shaft (1152 via pawl 1870 engagement with gearing 1850, 1830, 1820, 1148, 1154; Para. 0260) and is rotatable to drive the rotatable drive shaft (1152) in a retraction direction (associated with retracting rack gear 1700; Para. 0259-0260), wherein rotation of the secondary manually- actuated rotary retraction member (1810) induces retraction of the firing member (via 1700) from the advanced position (Paragraphs 0254-0260).
Note: a “tooth” can be reasonably interpreted as “A projecting part resembling a tooth in shape or function, as on a comb, gear, or saw” (per https://www.thefreedictionary.com/tooth) and in this instance, both the pawl 1870 (see Figure 48) and the boss (1814; see Figure 50) resemble a projection in a tooth like shape and therefore can both be reasonably interpreted as a tooth.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Yates to incorporate a secondary manually-actuated rotary retraction actuator comprising a tooth as taught by Smith into the instrument of Yates such that the secondary manually-actuated rotary retraction actuator applies selective retraction to the firing member as taught by Smith. By modifying Yates in this manner, if the end effector jams or the motor is inoperable for any reason, the end effector may still be released as taught by Smith (Paragraph 0253).
Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this particular instance, Smith teaches a manual rotary release/retraction system for motorized driven surgical stapling instruments, and since Yates does not have such a manual release/retraction system and is still subject to jamming or motor failure, one would have been motivated to incorporate a manual release/retraction system based on the teachings of Smith.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tierney (US PGPUB 2002/0032452), in view of Swayze (US PGPUB 2005/0067548), and in further view of Smith (US PGPUB 2009/0057369).
Regarding Claim 26, Tierney discloses a surgical stapling instrument (tool 54; Figure 4; see Para. 0041 discloses “staple appliers” as the “tool” supported on the robotic arm) for use with a robotic surgical system (10; Figure 1) including a robotic arm (manipulator 58 of cart 50; Figure 2, 2A) which includes a plurality of motors (see motors 70; Para. 0049; Figure 2B) and a instrument drive interface (holder 129; see Figure 7F) including a plurality of rotary output members (drive elements 119; see Figures 7F and 2B) that are selectively rotatable in response to inputs from a control unit (“processor” per Para. 0043, 0049; see Para. 0018 which discloses the motion being transmitted to the “drive elements”; Para. 0059 discloses motor output to driven elements 118 which would readily be transmitted by elements 119) of the robotic surgical system, wherein the surgical stapling instrument (54) comprises: 
an elongate tube (102; Figure 4); 
an end effector (112) configured to perform a plurality of end effector functions (i.e. clamping, cutting, articulating, etc.), wherein one of the plurality of end effector functions comprises moving between a unclamped configuration and a clamped configuration (Paras. 0054-0056, specifically para. 0055 and Figure 5A), and 
wherein the end effector (112) comprises: 
a first and second jaw (112a, 112b);
a drive interface (128; Figure 7A) operably engageable with the instrument drive interface (129) of the robotic arm (58; Paras. 0063,0067; Figure 7F); 
a tool mounting portion (108; Figure 6) that is releasably disengageable from the robotic arm (58 via 128; see Paras. 0067), wherein the tool mounting portion (108) comprises two rotatable driven members (118 and/or pins 122; Figure 6) and two rotatable shafts (shafts extending from 118 engaged with cables; see Figures 4A-4B) supported by the tool mounting portion (108), wherein each the rotatable driven member (118, 122) is configured to be operably coupled (via 128 and 129) to an independent motor from the plurality of motors (i.e. motors 70) within the robotic arm (58; Para. 0059), and wherein each rotatable driven member (118, 122) is configured to drive a different one of the plurality of end effector functions via a different one of said two rotatable shafts (of 118 shown in the drive systems 116, 116’; Figures 4A-4B; see Paras. 0054-0056; see “Annotated View of Figure 4A” below).

    PNG
    media_image2.png
    189
    270
    media_image2.png
    Greyscale

Annotated View of Figure 4A
However, assuming arguendo that the different portions of the driven elements (118, 122) cannot be readily interpreted as the rotatable members and the rotatable shafts, in which the Examiner does not concede to, Tierney further discloses the use of different drive systems than the depicted cable arrangements wherein the drive systems (116) can readily include “drive chains or belts, hydraulic drive systems, gear trains, or the like” that are coupled to the rotatable driven members (118). These drive system at the very least, imply some form of rotatable shaft coupled to the driven elements in order to translate the control motions to the end effector. It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time of the invention to incorporate a rotatable shaft associated with the disclosed rotatable driven members of Tierney because Applicant has not disclosed that the specific transmission means provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with transmission arrangement of Tierney because the motion generated by the motors will be effectively transmitted to the end effector.
Therefore, it would have been an obvious matter of design choice to modify Tierney to include the rotatable shafts as specified in the claim. 

Further, Tierney fails to disclose details of the stapling instrument including the first and second jaws (112a, 112b) including a jaw comprising a channel, a replaceable cartridge positioned within the channel and an anvil and a firing member comprising a first lateral projection that engages the jaw and a second lateral projection that engages the anvil  when the firing member is advanced to an advanced position, wherein the end effector cannot be moved into the unclamped configuration when the firing member is in the advanced position and Tierney fails to disclose a secondary manually-actuated rotary retraction actuator comprising a tooth, wherein the secondary manually-actuated rotary retraction actuator is selectively coupleable with only one of the two rotatable shafts and is rotatable to drive the one rotatable shaft in a retraction direction, and wherein rotation of the secondary manually-actuated rotary retraction actuator induces retraction of the firing member from the advanced position.
First attention can be brought to the teachings of Swayze which includes another surgical stapling instrument (10; Figure 1) comprising an end effector (12) comprising a jaw (16; Figure 4) comprising a channel (16), a replaceable staple cartridge (86) positioned within the channel, and an anvil (14) and the instrument (10) further comprising a firing member (E-beam 80; Figure 4) comprising a first lateral projection (108; Figure 6) that engages the jaw (16) and a second lateral projection (110; Figure 5) that engages the anvil (14; Para. 0051-0052) when the firing member (80) is advanced to an advanced position, wherein the end effector (12) cannot be moved into an unclamped configuration when the firing member (80) is in the advanced position (see Figures 5-6 and Para. 0052 which discloses the firing member being retracted prior to opening and note that given the structure of the anvil and channel, opening would be restricted).
Tierney discloses the tool (54) being embodied as a stapler (see Para. 0041). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the jaw and firing member structure as taught by Swayze in the stapling tool configuration of Tierney as such jaw and firing member configurations are well known in the art. By incorporating an anvil and channel configuration, the cartridges can be readily replaced without replacement of the entire end effector. Further with such arrangements known benefits of firing several staples in one actuation as well as controlling the spacing between the jaws during firing (via projections 108,110) with the configuration of Swayze.
Even further, although Swayze further teaches a manual retraction mechanism (i.e. 40; Figure 1), attention is instead brought to the teachings of Smith. Smith teaches a self-powered surgical instrument with a manual release assembly (1800; Figure 46) that comprises a secondary manually-actuated rotary retraction actuator (lever 1810) comprising a tooth (pawl 1870 and/or boss 1814 can both be viewed as a “tooth”), wherein the secondary manually-actuated rotary retraction actuator is selectively coupleable with only a rotatable drive shaft (1152 via pawl 1870 engagement with gearing 1850, 1830, 1820, 1148, 1154; Para. 0260) and is rotatable to drive the rotatable drive shaft (1152) in a retraction direction (associated with retracting rack gear 1700; Para. 0259-0260), wherein rotation of the secondary manually- actuated rotary retraction member (1810) induces retraction of the firing member (via 1700) from the advanced position (Paragraphs 0254-0260).
Note: a “tooth” can be reasonably interpreted as “A projecting part resembling a tooth in shape or function, as on a comb, gear, or saw” (per https://www.thefreedictionary.com/tooth) and in this instance, both the pawl 1870 (see Figure 48) and the boss (1814; see Figure 50) resemble a projection in a tooth like shape and therefore can both be reasonably interpreted as a tooth.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Tierney to incorporate a secondary manually-actuated rotary retraction actuator comprising a tooth as taught by Smith into the instrument of Tierney such that the secondary manually-actuated rotary retraction actuator applies selective retraction to the firing member as taught by Smith. By modifying Tierney in this manner, if the end effector jams or the motor is inoperable for any reason, the end effector may still be released as taught by Smith (Paragraph 0253).
Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this particular instance, Smith teaches a manual rotary release/retraction system for motorized driven surgical stapling instruments, and since Tierney does not have such a manual release/retraction system and is still subject to jamming or motor failure, one would have been motivated to incorporate a manual release/retraction system based on the teachings of Smith.

Allowable Subject Matter
Claims 21, 22, 24 and 25 are allowed.
See the “Notice of Allowance” mailed 12/1/2021 for reasons for allowance.

Response to Arguments
Applicant's “REMARKS” filed 3/1/2022 do not appear to have any specific arguments with reference to the prior art references applied above or any further rejection/objection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Whitman (US PGPUB 2004/0111081) discloses drive interfaces between an instrument and motors (see Figure 6) of a remote console (12; Figure 1).
-Brock (US PGPUB 2007/0239120) discloses a tool mounting portion (26; Figure 7) that is mountable to a robotic drive interface/coupler (24).
-Flanagan (US PGPUB 2012/0248167) and Brisson (US PGPUB 2012/0310256) disclose a robotic stapling device. Note Brisson comprises a motor (22; Figure 4A) on the tool mounting portion to drive a cutting mechanism. 
-Imuta (US PGPUB 2012/0296316) discloses a robotic stapling device with a tool mounting portion and a robotic instrument drive interface (see Figure 16) but note the effectively filing date is after the effective filing date of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/14/2022